NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                      MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

SUKHWINDER SINGH,                                No.   15-72004

                 Petitioner,                     Agency No. A088-548-940

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted May 17, 2022**


Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Sukhwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings.

      Our jurisdiction is governed by 8 U.S.C. § 1252. See Garcia v. Lynch, 798


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 876, 880 (9th Cir. 2015). We review for abuse of discretion the denial of a

motion to reopen. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We

dismiss the petition for review in part and deny in part.

      We previously denied Singh’s petition for review of the agency’s decision

that he was not eligible for asylum, withholding of removal, or protection under the

Convention Against Torture. Singh v. Holder, 586 F. App’x 318 (9th Cir. 2014)

(unpublished). To the extent that Singh now seeks additional review of that

decision, we lack jurisdiction to consider his contentions. Stone v. INS, 514 U.S.

386, 405 (1995) (“[A] deportation order is final, and reviewable, when issued.”).

      The BIA did not abuse its discretion by denying Singh’s motion to reopen.

First, as the BIA determined, Singh did not introduce new evidence that would

likely have changed the outcome of his case, and no exception to the filing

deadline for his motion to reopen otherwise applies. 8 U.S.C. § 1229a(c)(7)(C); 8

C.F.R. § 1003.2(c)(3); Young Sun Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir.

2008) (applicants who seek to “reopen proceedings to pursue relief bear a ‘heavy

burden’ of proving that, if proceedings were reopened, the new evidence would

likely change the result in the case” (quoting Matter of Coelho, 20 I. & N. Dec.

464, 473 (BIA 1992))). Second, the record does not support Singh’s contention

that the BIA failed to consider the evidence he submitted in support of his motion.

See Feng Gui Lin v. Holder, 588 F.3d 981, 987 (9th Cir. 2009) (“[A]lthough the


                                          2                                   15-72004
BIA must consider a petitioner’s evidence of changed country conditions, it need

not expressly refute on the record every single piece of evidence.”).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   15-72004